ORDER

PER CURIAM.
AND NOW, this 22nd day of October, 2001, James Herbert Wolfe, III, having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated May 8, 2001; the said James Herbert Wolfe, III, having been directed on August 15, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that James Herbert Wolfe, III, is suspended from the practice of law in this Commonwealth for a period of *112three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.